EXHIBIT 10.1

IOMED, INC.

SENIOR MANAGEMENT AND KEY EMPLOYEE

RETENTION PROGRAM

1.                                       PURPOSE

The purpose of the Iomed, Inc. Senior Management and Key Employee Retention
Program (the “Program”) is to provide an incentive bonus for designated senior
management and other key employees of Iomed, Inc. (the “Company”) in
consideration of their continued employment with the Company during the critical
period leading up to and immediately following a “Change of Control” (as defined
herein) of the Company.

2.                                       PARTICIPANTS

The participants in the Program shall be those employees of the Company which
the Company in its sole discretion has set forth on Exhibit A attached hereto,
(each a “Participant”).  Each Participant has been specifically designated by
the Compensation Committee as an employee eligible to participate in the
Program.

3.                                       RETENTION PAYMENT

Subject to the terms and conditions in Section 5 below, should there be a Change
of Control of the Company, each Eligible Employee shall be eligible to receive a
payment in the amount opposite their name as set forth on Exhibit A (the
“Retention Payment”).  In the event that an employee (other than Mr. Lollini)
loses their status as a Participant; the Retention Payment which would have been
payable to such employee shall be allocated to any remaining Participants (other
than Mr. Lollini) at the discretion of the Compensation Committee of the
Company’s Board of Directors.

The Retention Payment will be paid in a lump sum in cash on the date, which is
sixty (60) days after the occurrence of a Change of Control (the “Retention
Payment Date”) (or, where applicable, such later date as is required by Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”)).

4.                                       TERMS AND CONDITIONS FOR PAYMENT

4.1                                 RETENTION PAYMENTS.  In order to receive the
Retention Payment, the Participant must continue his/her employment status with
the Company until the 60th day following the occurrence of the Change of
Control.  In the event of the termination of the Participant’s employment by the
Company without Cause or by the Participant for Good Reason at any time prior to
the 60th day following the occurrence of the Change of Control, the Participant
shall be entitled to receive the Retention Payment as if the Participant’s
employment had continued until such date.  Provided however, if a Participant
retires or elects to terminate his/her employment for any reason other than Good
Reason, or if the Company terminates his/her employment for Cause prior to the
60th day following the occurrence of the Change of Control, the Participant
automatically forfeits his or her right to receive a Retention Payment.

4.2                                 DEATH OR DISABILITY.      Notwithstanding
any provision of this Program to the contrary, if a Participant dies or becomes
unable to perform the essential functions of the Participant’s position due to
disability or illness at any time prior to the 60th day following the occurrence
of the Change of Control, then the Participant shall be entitled to a pro-rata
share of the Retention Payment to be calculated as follows:  (i) the number of
days between the Effective Date and the date of death or onset of disability or
illness divided by  (ii) the number of days between the Effective Date and the
60th day following the occurrence of the Change of Control multiplied by (iii)
the amount of the Retention Payment for which the Participant would have been
entitled had they maintained employment status with the Company through the 60th
day following the occurrence of the Change of Control

1


--------------------------------------------------------------------------------


4.3                                 ASSISTANCE; CONFIDENTIALITY.  The
Participant will assist the Company in all of its efforts to complete a possible
Change of Control.  In performing these functions the Participant will maintain
confidentiality about a possible Change of Control (except to the extent
requested by the Company’s management to communicate with a potential acquiror),
and represent the Company’s interests in completing a possible Change of
Control.  Except to the extent publicly disclosed by the Company or as required
by law or legal process, the Participant will keep confidential the existence
and terms of the Program and will not discuss it with anyone other than his/her
financial advisor, his/her attorney, members of his/her immediate family, and
the Chief Executive Officer of the Company.

4.4                                 WITHHOLDING.  All payments to a Participant
under the Program are subject to all applicable tax and other withholding
requirements, as determined by the Company or its successor.

4.5                                 EFFECT ON OTHER BENEFITS.  This Program is
in addition to, and not in substitution for, any other agreements between a
Participant and the Company or any of its subsidiaries and any other pay or
benefits, which the Participant is eligible

4.6                                 NOT A CONTRACT OF EMPLOYMENT.  This Program
does not constitute or create a contract of employment or create any specific
contractual right or obligation between the Company and its employees or any
Participant.  Nothing in this policy affects or alters the at-will nature of a
Participant’s employment with the Company.

5.                                       DEFINITIONS

5.1                                 The term “Cause” shall mean the occurrence
of any of the following:

(a)                                  Acts or omissions constituting gross
negligence or willful misconduct relating to the business of the Company;

(b)                                 Repeated or continued failure to perform the
duties and responsibilities of the Participant’s position (other than as a
result of a disability or illness) after having a reasonable opportunity to cure
such failure following notice;

(c)                                  Inability to perform the essential
functions of the Participant’s position, with or without accommodation, due to
disability or illness;

(d)                                 Breach of the Participant’s Intellectual
Property and Invention Agreement and Agreement not-to-Compete (or similar
agreement) with the Company;

(e)                                  Material violation of the Company’s Code of
Ethics, Policies or Procedures;

(f)                                    Conviction or entry of a plea of nolo
contendre for fraud, misappropriation or embezzlement; or a crime of moral
turpitude if such crime caused harm to the business and affairs of the Company
in the reasonable determination of the Compensation Committee;

(g)                                 Any material violation of any federal or
state securities law or any SEC or stock exchange rules or regulation with
respect to the Company; or

(h)                                 Conviction or entry of a plea of nolo
contendre with respect to any felony if such felony caused harm to the business
and affairs of the Company in the reasonable determination of the Compensation
Committee.

5.2                                 The term “Good Reason” shall mean the
occurrence of any of the following:

2


--------------------------------------------------------------------------------


(a)                                  A material reduction in the Participant’s
compensation (other than stock based compensation);

(b)                                 A significant reduction of the Participant’s
functions, duties or responsibilities relative to his/her functions, duties or
responsibilities in effect immediately prior to such reduction, or

(c)                                  A Participant’s relocation, as a condition
of continued employment, by the Company or a successor thereto to a location
more than fifty (50) miles from the Company’s current headquarters.

5.3                                 A “Change of Control” shall mean the first
to occur of any of the following:

(a)                                  Any “person” (as such term is used in
Sections 13 (d) and 14 (d) of the Securities Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

(b)                                 The consummation of a sale or disposition by
the Company of all or substantially all of the Company’s assets; or

(c)                                  The consummation of a merger or
consolidation of the Company, with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company, or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or

(d)                                 A change in the composition of the Company’s
Board of Directors, as a result of which, fewer than a majority of the Company’s
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
of the Company who either (i) are directors as of the Effective Date hereof, or
(ii) are, appointed, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of all of those directors whose election or
nomination was not in connection with any transaction described in subsections
(a), (b), or (c) above or in connection with an actual or threatened proxy
contest relating to the nomination or election of such director.

5.4                                 “Effective Date shall mean November 11,
2005.

6.                                       ADMINISTRATION:  The Compensation
Committee of the Company’s Board of Directors shall interpret, construe, apply
and administer the Program in its sole discretion.  In the event of a Change of
Control, the Compensation Committee may delegate responsibility for the
administration of the Program to another body at its discretion.  .

7.                                       ARBITRATION.  Any dispute or
controversy arising under related to or in connection with the Program shall be
settled exclusively by arbitration before a single arbitrator in Salt Lake City,
Utah, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association under the abuse of discretion standard.  The
arbitrator’s award shall be final and binding on all parties.  Judgment may be
entered on an arbitrator’s award in any court having competent jurisdiction.

8.                                       ASSIGNMENT.  All rights under the
Program are personal to the Participant and may not be assigned by the
Participant other than by will or the laws of descent and distribution.  The
Program shall inure to the benefit of and be enforceable by the Participant’s
legal representatives.  The Program shall inure to the benefit of and be binding
upon the Company and its successors.  The Company shall require any successor to
all or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Program in the

3


--------------------------------------------------------------------------------


same manner and to the same extent as the Company would be required to perform
it if no such succession had taken place.

9.                                       GOVERNING LAW.  This Program shall be
governed by and construed in accordance with the law of the State of Utah
without reference to principles of conflict of laws.

10.                                 PARACHUTE PAYMENT LIMITATION.  Anything in
this Program to the contrary notwithstanding, in the event that:

(a)                                  The aggregate payments or benefits to be
made or distributed by the Company or its subsidiaries to or for the benefit of
the Participant (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) which are deemed to be
parachute payments as defined in Code Section 280G or any successor thereto (the
“CHANGE OF CONTROL BENEFITS”) would be deemed to include an “excess parachute
payment” under Code Section 280G; and

(b)                                 If such Change of Control Benefits were
reduced to an amount (the “NON-TRIGGERING AMOUNT”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Participant’s
“base amount,” as determined in accordance with Code Section 280G and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Change of Control Benefits (without such reduction)
minus (x) the amount of tax required to be paid by the Participant thereon by
Code Section 4999 and further minus (y) the product of the Change of Control
Benefits and the marginal rate of any applicable state and federal income tax,
then the Change of Control Benefits shall be reduced to the Non-Triggering
Amount.

(c)                                  The Participant shall determine any
allocation of the reduction among the Change of Control Benefits as may be
required hereby.

11.                                 TERMINATION OF PROGRAM.  This Program may be
terminated by action of the Board of Directors on or after December 31, 2008.

4


--------------------------------------------------------------------------------